              Case 1:19-cv-02473-PKC Document 98
                                              97 Filed 08/06/20
                                                       08/05/20 Page 1 of 1


                  EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
RICHARD D. EMERY                                                                                     DIANE L. HOUK
ANDREW G. CELLI, JR.                              ATTORNEYS AT LAW
MATTHEW D. BRINCKERHOFF                600 FIFTH AVENUE AT ROCKEFELLER CENTER                     EMMA L. FREEMAN
JONATHAN S. ABADY                                     10TH FLOOR                                     DAVID BERMAN
EARL S. WARD                                  NEW YORK, NEW YORK 10020                              HARVEY PRAGER
ILANN M. MAAZEL                                                                                    SCOUT KATOVICH
HAL R. LIEBERMAN                                 TEL: (212) 763-5000                             MARISSA BENAVIDES
DANIEL J. KORNSTEIN                              FAX: (212) 763-5001                                NICK BOURLAND
O. ANDREW F. WILSON                               www.ecbawm.com                                 ANDREW K. JONDAHL
ELIZABETH S. SAYLOR                                                                                 ANANDA BURRA
KATHERINE ROSENFELD                                                                                    MAX SELVER
DEBRA L. GREENBERGER
ZOE SALZMAN
SAM SHAPIRO
                                                                                By operation of its express terms, the
                                                                                stay entered June 10, 2020 has expired.
                                                           August 5, 2020
   By ECF                                                                       SO ORDERED.
                                                                                August 6, 2020
   The Honorable P. Kevin Castel
   United States District Court
   Southern District of New York
   500 Pearl Street
   New York, NY 10007

                    Re:   Rosa v .United States, No. 19 Civ. 2473 (S.D.N.Y.)

   Dear Judge Castel:

           We write on behalf of Plaintiffs. On June 10, 2020, the Court entered an Order staying
   this matter for thirty days, in response to a consent letter request from Defendant the United
   States of America, which sought a stay to permit the Individual Defendant Deputy United States
   Marshals (“Individual Defendants”) sufficient time to secure separate counsel. On July 10, 2020,
   thirty days had elapsed since the Court’s Order entering the stay, and new counsel has appeared
   on behalf of all Individual Defendants. See Dkts. 91-94, 96.

           Accordingly, we respectfully request that the Court inform the Clerk of the Court that
   that the stay has been lifted.

                                                           Respectfully submitted,

                                                           /s

                                                           Ilann M. Maazel
                                                           Andrew K. Jondahl

   c. All counsel of record (by ECF)
